United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 15, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-11305
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

FLOYD DOUGLAS RIGSBY

                       Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:06-CR-120-1
                      --------------------

Before KING, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Floyd Douglas Rigsby pleaded guilty to one count of

possession of more than 50 grams of cocaine base with intent to

distribute, in violation of 21 U.S.C. § 841(a)(b), (b)(1)(A).

The district court sentenced him to 262 months in prison.       Rigsby

now appeals the district court’s denial of his request for a

downward deviation of two levels from the advisory guideline

range, a deviation Rigsby contends was warranted because he

provided assistance to the Government.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-11305
                                 -2-

     We review the district court’s sentence for reasonableness.

See United States v. Booker, 543 U.S. 220, 261-62 (2005).     When a

sentencing court imposes a sentence within the guideline range,

we will infer “that the judge has considered all the factors for

a fair sentence set forth in the Guidelines.    Given the deference

due the sentencing judge’s discretion under the Booker/Fanfan

regime, it will be rare for a reviewing court to say such a

sentence is ‘unreasonable.’”    United States v. Mares, 402 F.3d

511, 519 (5th Cir. 2005).

     The court concluded that a sentence at the bottom of the

range would be appropriate.    The court considered and rejected

Rigsby’s assertions that his efforts to assist the Government

merited an adjustment, noting that Rigsby offered only

allegations and not evidence.    Nevertheless, the district did

consider his arguments in determining where within the range to

sentence Rigsby.   Further, the sentence of 262 months overlapped

with the top of the range that Rigsby requested.    Given these

facts, and in light of the deference owed the sentencing court,

Rigsby has not shown that the sentence imposed was unreasonable.

     Rigsby has also filed three pro se motions in which he asks

us to hold the appeal in abeyance and to appoint new counsel or,

alternatively, allow him to proceed pro se.    Counsel, in response

to these motions, has filed a motion to withdraw as counsel.

     Appointed counsel may be relieved “upon a showing that there

is a conflict of interest or other most pressing circumstances or
                                 No. 06-11305
                                      -3-

that the interests of justice otherwise require relief of

counsel.”   FIFTH CIRCUIT PLAN   UNDER THE   CRIMINAL JUSTICE ACT, § 5(B).

Rigsby’s unsupported and conclusory expressions of

dissatisfaction with counsel’s performance are insufficient to

satisfy this standard.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.    The motion to appoint new counsel and the

alternative motion to proceed pro se filed by Rigsby, along with

counsel’s motion to withdraw, are DENIED.             Rigsby’s motion to

hold the appeal in abeyance is DENIED as moot.